PER CURIAM
Jemel Coleman ("Appellant") appeals the judgment of the Circuit Court of the City of St. Louis convicting him of seven felonies. In point one, Appellant argues the trial court erred by submitting jury instructions that provided for accomplice liability because there was insufficient evidence to support an inference that Appellant was an accomplice to another's crime. In point two, Appellant argues the trial court erred by declining to dismiss two armed criminal action charges predicated on unlawful use of a firearm charges.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err in submitting jury instructions or by declining to dismiss the armed criminal action charges predicated on unlawful use of the firearms charges. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).